IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,027-01


EX PARTE ANTHONY DEWAYNE DOYLE





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. F03-45484-JI IN THE CRIMINAL
DISTRICT COURT NO. 2 OF DALLAS COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In May 2004, a jury convicted applicant of the offense of capital murder.  The jury also
answered the special issues submitted pursuant to Article 37.071 of the Texas Code of
Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment at
death.  This Court subsequently affirmed applicant's conviction and sentence on direct appeal
in an unpublished opinion.  Doyle v. State, No. AP-74,960 (Tex. Crim. App. delivered May 10,
2006).
	In this writ application, applicant presents nine allegations in which he challenges the
validity of his conviction and the resulting sentence.  A hearing was not held.  The trial judge,
however, was able to enter findings of fact and conclusions of law recommending that relief
be denied based upon the record.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions with the following exception:  This Court does not adopt those findings and
conclusions indicating that Applicant's Claim Number 7 is procedurally barred from habeas
review (Findings of Fact 1, 2, and 3 and Conclusions of Law 1 and 2 of Ground Number 7). 
Based upon these findings and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 23RD DAY OF JANUARY, 2008.

Do Not Publish